          Case 1:14-cv-08659-AKH Document 158 Filed 04/19/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 In re AMERICAN REALTY CAPITAL                                  :
 PROPERTIES, INC. LITIGATION,                                   :     ORDER
                                                                :
                                                                :     15 Mc. 40 (AKH)
                                                                :     CLASS ACTION
 This Document Relates To:                                      :
                                                                :
 ALL ACTIONS                                                    :
                                                                :
 -------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The court accepts the April 15, 2021 report by Claims Administrator Gelardi,

ECF No. 1332, as satisfactory compliance with its order of April 1, 2021. ECF No. 1331. The

next report by the Claims Administrator, to be filed by July 9, 2021, shall describe the final

resolution of all disputed and deficient claims, and tender to the court for resolution of the

disputed claims. The Claims Administrator also shall recommend a date for distribution to

approved claimants of the amounts respectively due to them, as early as feasible. The

distribution may be partial if it is necessary to reserve against future allowances of claims.



                 SO ORDERED.

Dated:           April 19, 2021                                     /s/ Alvin K. Hellerstein
                 New York, New York                                     ALVIN K. HELLERSTEIN
                                                                        United States District Judge
